SENTENCIA
Como resultado de un accidente ocurrido el 23 de sep-tiembre de 1978, en 17 de mayo de 1979 el demandante Molina González demandó al dueño del otro vehículo Jacinto Ruiz Candelario y su aseguradora “Paul Doe”. Luego de varios trámites, no es hasta el 15 de septiembre de 1981 —casi tres años desde la ocurrencia del accidente— que enmendó su demanda para incluir como demandada a la aseguradora Alliance Assurance Co. Así por primera vez *288dicha aseguradora advino en conocimiento del accidente. La aseguradora solicitó y obtuvo sentencia sumaria a su favor alegando que la póliza se había tornado inoperante por incumplimiento de la cláusula que exige temprana notifi-cación de un accidente, la cual, por los propios términos de la póliza, condicionaba su exigibilidad a la observancia de todos sus términos.
A solicitud del demandante concedimos término a la Alliance Assurance Co. para que mostrara causa por la cual no deberíamos revocar esa sentencia y remitir el asunto a audiencia plenaria. Resolvemos.
Reiteradamente hemos resuelto que las condiciones de una póliza de seguro que exigen cooperación con el asegu-rador son válidas y su incumplimiento por el asegurado de ordinario derrota que pueda obtenerse indemnización. Cuebas Fernández v. P.R. American Ins. Co., 85 D.P.R. 626 (1962); Faulkner v. Nieves, 76 D.P.R. 434 (1954); Lafontaine v. Municipio, 79 D.P.R. 583 (1956); Landol v. Colón, 78 D.P.R. 602 (1955). Ahora bien, el principio no es absoluto. Estos casos también han resuelto que la notificación tardía de por sí no es suficiente. Incumbe a la aseguradora demos-trar que el incumplimiento le causó “daños sustanciales”. En el caso de autos ello no se hizo. El tribunal de instancia presumió esa consecuencia adversa por el simple transcurso del tiempo, aunque reconoció la existencia de un expediente de investigación del accidente obrante en los autos y el informe de la Policía. Debió también tomar conocimiento judicial y estimar disponible el caudal informativo dima-nante del trámite administrativo y médico de la Adminis-tración de Compensaciones por Accidentes de Automóviles (A.C.A.A.).
En estas circunstancias es errónea su determinación. La doctrina requiere claramente de la aseguradora que esta-blezca afirmativamente que la notificación tardía le causó “daños sustanciales”. La tardanza de por sí no es prueba *289suficiente. Corresponde plenariamente dilucidar la cues-tión.
En virtud de lo expuesto se expide el auto y se dicta sen-tencia que revoca la del Tribunal Superior, Sala de Are-cibo, y se remite el caso para trámites ulteriores compatibles con lo resuelto.
Así lo pronunció y manda el Tribunal y certifica la señora Secretaria. El Juez Asociado Señor Díaz Cruz emitió voto disidente. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Lady Alfonso de Cumpiano Secretaria
—O—